Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to remarks filed 12/14/2021. 
Claim 1-2 are amended and presented for examination. 
Previous rejection of claim 1-2 under 35 USC 112 is withdrawn. Objection with respect to claim 1 is withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim has been amended to recite that the device group communicate wirelessly between the two groups. However, the claim does not comprise a structure to allow wireless communication. For example, there is no wireless transceiver to facilitate wireless communications between the two groups of devices. Additionally, this limitation can also not be given patentable weight because it does not further limit the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Armbruster et al. (US 2006/0105792 A1) in view of Akesson et al. (US 2017/0086033 A1) and Greene et al. (US 2009/0207852 A1).

Regarding claim 1, As best understood, Armbruster discloses a communication apparatus that performs information transmission between a first communication device group and a second communication device group, the communication apparatus comprising: 
a first voice conversion device for inputting a voice emitted from a voice/reception output terminal of the first communication device group into a microphone input terminal of the second communication device group (see fig. 1, discloses 102 connected to 104 for receiving the voice and routing it to the other user device); 
a second voice conversion device for inputting a voice emitted from a voice/reception output terminal  of the second communication device group into a microphone input terminal of the first communication device group (see fig. 1, discloses 116 connected to 112 for receiving the voice and routing it to the other user device); 
a controller (PTT server 106 and agent 110); and a selector switch (PTT server 106 and agent 110), 

wherein the second voice conversion device produces a signal that is emitted from the voice/reception output terminal of the second communication device group to be inputted into a second PTT contact signal converter of the second communication device group (see fig. 3, discloses 322-326, discloses PTT device initiating a call, wherein the voice signals is sent to the PTT server or agent, i.e. converter), and 
wherein the controller determines whether the voice has been emitted from the first communication device group or whether the voice has been emitted from the second communication device group (par. 0022, discloses which device has floor), 
wherein when the controller determines that the voice has been emitted from the first communication device group, the controller brings a PTT button signal of the communication device of the second communication device group into an ON state through the first PTT contact signal converter and the controller transmits the voice to the second communication device group, and, when the controller determines that the voice has been emitted from the second communication device group, the controller brings a PTT button signal of the first communication device group into an ON state through the second PTT contact signal converter and transmits the voice to the first communication device group (see fig. 3, PTT server and agent responsible for determining the control of the floor and routing voice packets, see also par. 0022), and 

Armbruster fails to disclose but Akesson discloses wherein the first voice conversion device produces a signal to be inputted into the PTT contact signal converter, (see fig. 9, discloses when a floor request is requested, a floor taken signal is sent to the other node, floor taken signal is the ON state, note that Armbruster also discloses sending both voice and PTT signals within a same message),   
wherein when the controller determines that the voice has been emitted from the first communication device group, the controller brings the PTT button signal of the communication device of the second communication device group into an ON state through a first PTT contact signal converter, and, when the controller determines that the voice has been emitted from the second communication device group, the controller brings the PTT button signal of the first communication device group into an ON state through a second PTT contact signal converter (see fig. 9, discloses when a floor request is requested, PTT signal is activated, a floor taken signal is sent to the other node, floor taken signal is the ON state, note that Armbuster also discloses sending both voice and PTT signals within a same message, i.e. the voice signal from one device drives the state of other PTT signal to ON state for receiving voice through the controller). 

The motivation for doing so would be to allow notifying of the floor control signaling to each client node. 
Armbruster fails to disclose but Greene discloses wherein the first communication device group and the second communication device group communicate wirelessly via radio waves of mutually different frequencies (see par. 0073-0074, discloses at least mutually different frequency operating devices communicating wirelessly, see also fig. 4). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include wherein the first communication device group and the second communication device group communicate wirelessly via radio waves of mutually different frequencies as described by Greene. 
The motivation for doing so would be to create interoperability between different network devices. 

Regarding claim 2, Armbruster fails to disclose but Greene discloses a wireless communication system comprising the communication apparatus wherein the mutually different radio wave frequencies are not converted (see figure 7B, discloses communicating between different interfaces without performing frequency conversion). 

The motivation for doing so would be to create interoperability between different network devices. 
 
Response to Arguments
Applicant’s arguments with respect to claims 1-2 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NISHANT B. DIVECHA
Primary Examiner
Art Unit 2615


/Nishant Divecha/Primary Examiner, 
Art Unit 2466